Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Claim Objections
Claim 1 is objected to because of the following informalities:  
“printer has been pressed by a user, wherein the plurality of operation buttons are”
Appropriate correction is required.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5 of U.S. Patent No. 11216231 to Ito in view of US 20070139711 to Miyata further in view of US 20040179228 to McCluskey. 

       Regarding claim 1
 Claims 1, 3, 5 of Ito
1.  A method for controlling a printer to print on a recording medium by a processor of the printer, comprising: 

1. A printer for printing on a recording medium, comprising:
a print control part which controls printing on the recording medium based on the determined specific image data
processor determines, from among the plurality of image data, the specific image data
       placing display medium on a placement area of the printer, wherein the display medium is provided with a plurality of images and a non-contact tag in which a plurality of pieces of identification information each for identifying a specific image from the plurality of images is stored;
(claim 5) The printer according to claim 4, wherein a recess for positioning the display medium is formed in the placement area
(claim 3) The printer according to claim 1, wherein the display medium is formed in a sheet shape, and the plurality of images and the plurality of first identifiers are displayed on a surface of the display medium.
(claim 1) 
a non-contact tag in which the specific identification information for identifying a specific image is stored;
the plurality of pieces of identification information, including the specific identification information, for identifying the plurality of images respectively are stored in the non-contact tag,


       wireless reading, from the non-contact tag, the plurality of pieces of identification information;
(claim 1) 
wireless tag reader which reads specific identification information in a non-contact manner from a non-contact tag

the specific identification information among the plurality of pieces of identification information read by the wireless tag reader
       detecting whether any one of a plurality of operation buttons provided on the printer has been selected by a user, wherein the plurality of operation buttons is respectively corresponding to plurality of pieces of identification information; 

(claim 1) and a reception part having a plurality of operation buttons, and each of the plurality of operation buttons receives an operation of selecting the specific identification information
the specific image data associated with the specific identification information of which a selecting operation has been received by the reception part
and the plurality of operation buttons respectively display a plurality of second identifiers respectively corresponding to the plurality of first identifiers

       determining, from a storage device, the specific image corresponding the one of plurality of pieces of identification information selected by a pressed operation button; and

(claim 1) a processor which refers to a storage device in which a plurality of image data comprising a specific image data representing the specific image and correspondence information indicating a correspondence relationship between the plurality of image data and a plurality of pieces of identification information for identifying the plurality of image data respectively are stored
, by referring to the storage device in which the plurality of image data respectively representing the plurality of images and the correspondence information are stored, the processor determines, from among the plurality of image data, the specific image data associated with the specific identification information of which a selecting operation has been received by the reception part

        printing the specific image on a recording medium.

(claim 1) a print control part which controls printing on the recording medium based on the determined specific image data


Ito discloses selection operation on the buttons. However Ito does not disclose detecting whether any one of a plurality of operation buttons provided on the printer has been pressed by a user, selection by a pressed operation button.
      Miyata discloses detecting whether any one of a plurality of operation buttons provided on the printer has been pressed by a user, selection by a pressed operation button (paragraph 71-74; original image data read from tag 303 (storage device) is acquired when the corresponding image is selected by enter key; selected image is associated with one of plural tag number (identification information)).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Ito as taught by Miyata to provide pressing of button to select image.
        The motivation to combine the references is to provide display screen having message to let the user confirm the displayed image and printing of the image by pushing enter button (paragraph 71-74).

Ito discloses determining the specific image. However Ito does not disclose acquiring, from a storage device provided in the printer, the specific image.
        McCluskey discloses acquiring, from a storage device provided in the printer, the specific image (paragraph 32; selected image selected by pressed input unit 204 is acquired from memory card and printed).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Ito as taught by McCluskey to provide acquiring of image data selected by user input.
        The motivation to combine the references is to simplify the image printing process
by using input keys for selecting image data based on their identifier for printing instead
of going through all the pictures to determine whether to print image or not (paragraph
30, 32, 43-44, 56).


       Regarding claim 2
 Claim 1 of Ito
2. The method of claim 1, wherein the storage device stores a plurality of image data comprising a specific image data representing the specific image and correspondence information indicating a correspondence relationship between the plurality of image data and a plurality of pieces of identification information for identifying the plurality of image data respectively.

storage device in which a plurality of image data comprising a specific image data representing the specific image and correspondence information indicating a correspondence relationship between the plurality of image data and a plurality of pieces of identification information for identifying the plurality of image data respectively








       Regarding claim 3
 Claim 1 of Ito
3. (origin) The method according to claim 1, wherein displaying a plurality of images including the specific image on the display medium.

wherein a plurality of images including the specific image are displayed on the display medium



       Regarding claim 4
Claim 1 of Ito
4. (origin) The method according to claim 3, wherein displaying, on the display medium, a plurality of first identifiers respectively associated with the plurality of images; and displaying, by the plurality of operation buttons, respectively a plurality of second identifiers respectively corresponding to the plurality of first identifiers.

wherein the display medium further displays a plurality of first identifiers respectively associated with the plurality of images displayed on the display medium, and the plurality of operation buttons respectively display a plurality of second identifiers respectively corresponding to the plurality of first identifiers






       Regarding claim 5
  Claim 2 of Ito
5. The method according to claim 4, wherein each of the plurality of first identifiers and the plurality of second identifiers comprises at least one of a character, a number, a symbol, and a graph.
2. The printer according to claim 1, wherein each of the plurality of first identifiers and the plurality of second identifiers comprises at least one of a character, a number, a symbol, and a graph.














Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENIYAM MENBERU whose telephone number is (571) 272-7465.  The examiner can normally be reached on Monday-Friday, 10:00am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the customer service office whose telephone number is (571) 272-2600. The group receptionist number for TC 2600 is (571) 272-2600. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see <http://pair-direct.uspto.gov/>. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Patent Examiner
Beniyam Menberu

/BENIYAM MENBERU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        

11/5/2022